MN

om aA tn fe Ww

17

18

19

20

21

22

23

24

25

26

27

28

29

30

.Case 1:14-cv-04318-LTS-HBP Document 164 Filed 07/02/19 Page 1 of 34

FILED UNDER SEAL PENDING PARTY REVIEW

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

eee eee ee tet eee ee er ert tt tr ny x

In re DAVIS NEW YORK VENTURE FUND No. 14 CV 4318-LTS-HBP
FEE LITIGATION

i i ee a xX

MEMORANDUM OPINION AND ORDER

Plaintiffs, who are shareholders of the Davis New York Venture Fund (the
“Fund”), bring suit on behalf of and for the benefit of the Fund under section 36(b) of the
Investment Company Act of 1940 (the “1940 Act”), 15 U.S.C. § 80a-35(b) (‘Section 36(b)”),
against Davis Selected Advisers, L.P. (“Davis Advisers”), and Davis Selected Advisers-NY, Inc.
(“Davis-NY,” and together with Davis Advisers, “Defendants” or “Davis”, alleging that
Defendants charged excessive advisory fees to the Fund and thereby violated their fiduciary duty
as investment advisers, Defendants move for summary judgment dismissing this action (Docket
Entry No. 102) and to preclude certain opinions and testimony of Plaintiffs’ expert, Dr. Ian
Ayres (Docket Entry No. 118). Plaintiffs move to preclude the opinions and testimony of
Defendants’ expert Jeffrey Keil and evidence regarding Davis’ distribution services. (Docket
Entry No. 133.)

This Court has subject matter jurisdiction of this action pursuant to 28
U.S.C. § 1331.

The Court has reviewed the submissions of the parties carefully and, for the
following reasons, denies Plaintiffs’ motion to preclude evidence and testimony, and grants in
part and denies in part Defendants’ motion to preclude expert testimony. The Court grants

Defendants’ motion for summary judgment dismissing the case.

IN RE DAVIS MSJ .pocx VERSION MAY 30, 2019 j

 
Case 1:14-cv-04318-LTS-HBP Document 164 Filed 07/02/19 Page 2 of 34

FILED UNDER SEAL PENDING PARTY REVIEW
BACKGROUND!

The Fund

The Fund is a series of Davis New York Venture Fund, Inc., an SEC-registered
open-ended investment company. (Def. 56.1 St. 9.1.) The Fund is benchmarked to the S&P 500,
but is actively managed in accordance with a long-term growth strategy that is focused on
particular sectors. (Id. {J 1-2.)

The Fund is governed by an eight-member board (the “Board”), which includes
six members who have no employment or other affiliation with Defendants.” (id. 9.6.) The
Board’s primary counsel is the Greenberg Taurig law firm. (1d. 8.) In order to manage the
Fund, the Board contracts with several entities to provide services necessary for the Fund’s
operation.

Services Provided By Davis to the Fund; Other Service Provider Agreements
Since January 1, 2001, the Fund has retained Davis “to supervise and assist in the

management of the Fund’s business, and to provide investment advisory services” through an

 

The facts recited herein are undisputed unless otherwise indicated. Facts recited

as undisputed are identified as such in the parties’ statements pursuant to

S.D.N.Y. Local Civil Rule 56.1 or drawn from evidence as to which there is no non-
conclusory contrary factual proffer. Citations to the parties’ respective Local

Civil Rule 56,1 Statements (“PI. 56.1 St.” (Docket Entry No. 113), “Def. 56.1 St.”
(Docket Entry No. 105), “PI. 56.1 Resp.” (Docket Entry No, 114), “Def. 56.1 Resp.”
(Docket Entry No. 125), and “Def. 56.1 Reply” (Docket Entry No. 126)) incorporate by
reference the parties’ citations to underlying evidentiary submissions.

Plaintiffs proffer no evidence to indicate that any of the six board members whom
Defendants characterize as independent was interested in or affiliated with the Fund
within the meaning of 15 U.S.C. sections 80a-2(a)(3) (defining “affiliated person) or 80-
a2(a}(19) (defining “interested person”). Jeffrey Keil, Defendant’s expert, identifies only
Christopher and Andrew Davis as interested directors, each holding a partnership interest
in Davis. (Keil Rep., Topetzes Decl., Ex. 14, App’x C.)

IN RE DAVIS MSJ.DOCX VERSION MAY 30, 2019 2

 
10

Hl

12

14

15

16

17

18

20

21

Case 1:14-cv-04318-LTS-HBP Document 164 Filed 07/02/19 Page 3 of 34

FILED UNDER SEAL PENDING PARTY REVIEW

Investment Advisory Agreement (“IAA”). (id. | 10 (internal quotation marks and alterations
omitted).) The Board also entered into other [AAs with Davis to advise the twelve other funds it
oversees, although the Fund is by far the largest as measured by assets under management. (PI.
56.1 Resp. 9 65; Robertson Decl., Ex. 2, at DSA-0014873.)

The [AA is approved by the Board annually in accordance with Section 15(c) of
the 1940 Act, 15 U.S.C. § 80a-15(c), and was amended in 2001, 2004, 2006, 2007, 2008, and
2009. (Def. 56.1 St. { 10.) Davis is compensated with a fee equal to a certain percentage,
quantified as basis points, of the Fund’s assets under management. (Id. 11.) At all relevant
times, the number of basis points charged with respect to the assets varied according to a
schedule of breakpoints. (Id.) The rates ranged from 55 basis points for the first $3,000,000,000
under management to 48.5 basis points for assets under management over $18,000,000,000.
(Id.) Between June 16, 2013, and July 30, 2018 (the “Relevant Period”), the effective fee rates
were between 50,3 and 50.1 basis points. (Id. § 12.) In 2013, Davis earned $101.5 million in
fees, in 2014 it earned $101 million, in 2015 it earned $83.2 million, and in 2016 it earned $62.7
million, for a total of $348.4 million during the Relevant Period. (PI. 56.1 St. § 61.)

The Board entered into several contracts, outside of the IAA, to provide specific
services to the Fund with third parties or Davis and its affiliates. Davis Advisers and the Fund
entered into a Shareholder Services Agreement (“SSA”) that obligated Davis Advisers to
maintain a service to answer shareholder and broker-dealer inquiries, provide genera]
correspondence for mutual fund redemption and exchanges, provide for account maintenance

and transfers, and supply all necessary supporting technology. (Def. 56.1 St. 7 13.) Davis

 

For example, in 2012, the Fund had over $19 billion of assets under management,
whereas the other Davis funds individually managed between approximately $28 million
and $515 million.

IN RE DAVIS MSJ.DOCX VERSION MAY 30, 2019 3

 
10

12

13

14

15

17

18

19

20

21

Case 1:14-cv-04318-LTS-HBP Document 164 Filed 07/02/19 Page 4 of 34

FILED UNDER SEAL PENDING PARTY REVIEW

Advisers and the Board also executed a Fund Administrative Services Agreement (“FASA”),
which the Board also approved annually, to address the preparation of Securities and Exchange
Commission (“SEC”) filings, review tax returns, approve expense disbursements, coordinate
with auditors, verify the security ledger, and maintain corporate books and records. (Id. J 15.)
The Fund also entered into a Transfer Agency and Service Agreement (the “Transfer
Agreement”) with Boston Financial Data Services, Inc. (“BFDS”), in 2006, under which BFDS
is to act as a transfer agent and establish shareholders’ accounts, issue their shares, process
redemption requests and dividend and distribution payments, and maintain shareholder records.
(PI. 56.1 St. 913.) The Board executed a Custodian Agreement with State Street Bank and Trust
Company (“State Street’) to provide a variety of accounting and custodial services, including
maintaining custody of Fund assets, collecting portfolio income, calculating daily net asset value,
making cash disbursements, reporting cash transactions, and maintaining Fund books and
records. (P!, 56.1 St. § 16; Form N-CSR for fiscal year ending on July 31, 2013, Robertson
Decl., Ex, 33 at 20 (stating that State Street “is the Fund’s primary accounting provider’).)
Davis Distributors LLC, pursuant to a distribution agreement (the “Distribution Agreement”),
underwrites, distributes for sale, and markets Fund shares. (PI. 56.1 ff] 18-19.) The parties offer
divergent perspectives as to the type and scope of services procured by these agreements and
whether and to what degree the compensation for providing the services falling into categories
covered by the agreements was covered under the particular agreement or subsumed into Davis’
duties and compensation as advisor under the IAA. (See Def. 56.1 St. Jf 10-18; Pl. 56,1 St. 7]

10-18; Def. 56.1 Reply §¥ 10-18.)

IN RE DAVIS MS} bocx VERSION MAY 30, 2019 4

 

 
11

12

13

14

15

16

17

18

19

20

21

Case 1:14-cv-04318-LTS-HBP Document 164 Filed 07/02/19 Page 5 of 34

FILED UNDER SEAL PENDING PARTY REVIEW

Advisory Agreements with Unaffiliated Funds

In 1993, Selected Funds elected to replace its adviser with Davis after considering
17 other applicants. (Robert McGough, Directors Revolt, Switch Adviser for Selected Funds,
the Wall Street Journal, May 3, 1993, Topetzes Decl., Ex. 59.)7 In 2006, the Clipper Fund
decided to replace its adviser with Davis, agreeing to a fee ranging from 65 basis points for the
first $500 million of assets under management to 48.5 basis points for assets under management
exceeding $10 billion. (Def. 56.1 St. ] 88.) During the Relevant Period, both of these funds
agreed to pay Davis advisory fees ranging from 55 basis points for the first $3 billion of assets
under management to 48.5 basis points for assets exceeding $10 billion under management.
(Topetzes Decl., Ex. 24 at DSA-001509-10.) These fee structures differ from that of the Fund
during the Relevant Period only in that the Fund agreed to 48.5 basis points for assets exceeding
$18 billion, rather than the $10 billion breakpoint agreed to by the Clipper and Selected Funds.
(Def, 56.1 St. J 11.) According to its prospectus, the Clipper Fund focuses on capital growth and
income and is non-diversified, holding between 15 and 35 stocks. (PI. 56.1 Resp. | 90.) No
Davis personnel were on the boards of Selected Funds or Clipper Fund at the time those funds
initially selected and retained Davis as adviser. (Clipper Fund 2017 Annual Rep., Robertson
Decl., Ex. 148, at 7; Selected Fund 2017 Annual Report, Robertson Decl., Ex. 151, at 6-7; Def.
56.1 St. ¥F 88-89.) Christopher and Andrew Davis, both of whom are Davis officers and
members of the Fund’s Board, now sit on the boards of both the Clipper and Selected Funds.
(Id.) They have sat on the Clipper Fund’s board since 2014 and on the Selected Fund’s board

since 1998. (Clipper Fund 2017 Annual Rep., Robertson Decl., Ex. 148, at 33; Selected Fund

 

4 This Wall Street Journal article is admissible as an ancient document produced prior to

1998 for which authenticity is established, Fed. R. Evid. 803(16); see Fed. R. Evid.
902(6) (newspaper articles are self-authenticating).

’ INREDAVIS MS)DOCK 0 ' °” VERSION MAY 30, 2019 a“ , _ oS

 
10

I

12

13

l4

15

16

17

18

19

20

Case 1:14-cv-04318-LTS-HBP Document 164 Filed 07/02/19 Page 6 of 34

FILED UNDER SEAL PENDING PARTY REVIEW

2017 Annual Report, Robertson Dec!., Ex. 151, at 6-7.) It is undisputed that the members of the
boards of the Clipper and Selected Funds were independent when they first contracted with
Davis. (Def. 56.1 St. § 88-89; PL 56.1 St. § 88-89.) It is also undisputed that the members of the
boards of the Clipper and Selected Funds, other than Christopher and Andrew Davis, were
disinterested as to Davis and thus independent within the meaning of the 1940 Act during the
Relevant Period. (Def. 56.1 St. ] 90; PI. 56.1 Resp. § 90.)
Sub-Advisory Agreements with and Services Provided to Unaffiliated Funds

Davis also acted as a sub-adviser to other, unaffiliated open-ended funds that were
managed by other investment advisory companies (each, a “Subadvised Fund Adviser”),
including AXA EQ/Davis New York Venture Portfolio, AZL Davis New York Venture Fund,
ING Davis New York Venture Portfolio, Metropolitan Series Funds Davis Venture Value
Portfolio, and SunAmerica Series Trust Davis Venture Value Portfolio (collectively, the
“Subadvised Funds”).> (Def. 56.1 St. § 18.) The Subadvised Fund Advisers subcontracted to
Davis their responsibilities to manage the Subadvised Funds’ investment operations in a manner
consistent with Subadvised Funds’ objectives and guidance. (PI. 56.1 Resp. 7 18.) The
Subadvised Funds also contracted directly with other service providers for, inter alia, accounting
and shareholder services similar to the Fund’s contractual arrangements. (PI. 56.1 St. § 26.)

At all relevant times, although there were some variations in the Subadvised
Funds’ holdings, the Subadvised Funds were managed by the same principal Davis staff

according to a long-term large-cap-focused strategy patterned after that employed by Davis on

 

° During the relevant period, Davis also acted as a sub-adviser for other funds, although the
parties do not focus on those for the purposes of this motion practice. (Def. 56.1 St. | 18
n.3.) Some evidentiary proffers apportioning costs or services provided to the
Subadvised Funds may include these other funds in their analyses.

TARE DAVIS MSIDOCK Cm = VERSION MAY 30,2019 °° ey ae

 
10

Ii

12

13

14

15

16

17

18

19

Case 1:14-cv-04318-LTS-HBP Document 164 Filed 07/02/19 Page 7 of 34

FILED UNDER SEAL PENDING PARTY REVIEW

behalf of the Fund. (id. Jf 34, 36-38; see also Def, 56.1 Resp. 7 38.) All Subadvised Funds used
the S&P 500 as a benchmark. (PI. 56.1 St, 435.)

Subadvised Fund Advisers received higher rates of compensation from their
respective funds than Davis received from the Fund during the Relevant Period. (Def. 56.1 St.
{ff 20-21.) Because of different fees negotiated® with the Subadvised Funds’ primary advisers
and the operation of different breakpoints, the fees charged over the Relevant Period ranged from
30 to 35.6 basis points. (PI. 56.1 St. | 60 (providing a chart of effective fees charged per fund
every year during the Relevant Period).}) Depending on whether the Fund negotiated a rate
comparable to the lowest or highest fee charged by a Subadvised Fund in a given year, the Fund
would have saved between $106.8 million and $141.8 million in fees during the Relevant Period.
(Id. | 61; Def. 56,1 Resp. { 61 (stating that this analysis rests on the assumption that the Fund’s
assets under management would have remained constant despite a change in fees),) The parties
offer divergent perspectives on the scope of services that Davis provided pursuant to its duties as
sub-adviser. (Def. 56.1 St. [{] 19-55; Pl. 56.1 Resp. ff 19-55; Def. 56.1 Reply §§ 19-55.)
Section 15(c) Annual Contract Approval Process for the Fund

In connection with the annual Section 15(c) approvals for the Fund and the other
twelve advised funds supervised by the Board, the Board considered information from Davis,
primarily in the form of the “Section 15(c) book,” and from other sources. (Def. 56.1 St. {| 63.)

Ryan Charles, a member of Davis’ legal department, described the Section 15(c) process as a

 

$ Defendants object to Plaintiffs’ assertion in their Local Rule 56.1 Statement that Davis’
contracts with the Subadvised Funds were negotiated at arm’s length, as a
mischaracterization of their answer, in which they admitted that Davis negotiated with
the Subadvised Funds. (See P}. 56.1 St. | 58; see also Def. 56.1 Resp. § 58; Answer,
Docket Entry No. 80, ff 110-111.) Defendants have, however, proffered no evidence
from which the Court could infer that the Subadvised Fund Advisers were somehow
conflicted or otherwise interested.

INRE DAVIS MSJ.DOCX — , , '  WERSION MAY 30,2019 | , , 7

 
10

12

13

14

15

16

17

Case 1:14-cv-04318-LTS-HBP Document 164 Filed 07/02/19 Page 8 of 34

FILED UNDER SEAL PENDING PARTY REVIEW

“year-round compilation of material in advance of? the meeting, including material that Davis
anticipated the Board would require and information in response to questions or requests from
Board members or its independent counsel.’ (Charles Tr., Topetzes Ex. 4, at 130:9-22.) In
particular, the Board’s independent directors would, after conferring with their counsel, submit a
questionnaire to Davis and consider its answers in deciding whether to approve the [AA. (Def.
56,1 4 65; Marsha Williams, Topetzes Decl., Ex. 6, at 34:15-25.) This questionnaire has evolved
over time to include new topics. (Def. 56.1 { 66.)

The Board considered both the short- and long-term performance of the Fund,
although, according to one director, long-term performance was more a more apt measure of
performance and was better aligned with the Fund’s historical focus on long-term growth. (See
Def. 56.1 St. | 68; see Pl. 56.1 Resp. { 68; see also Williams Tr., Topetzes Decl., Ex, 6, at 64:7-
65:10 (stating that Marsha Williams, a director, found long-term performance to be a more
valuable performance metric).)

The Board reviewed reports, by Lipper, Inc.® (“Lipper”), and Morningstar,
comparing the Fund’s performance and expenses to those of other peer firms.” (Def. 56.1 St.
69.) According to Lipper, it seeks to provide a comparator group of approximately seven to

twenty funds chosen based on a variety of criteria, including fund type, investment objectives,

 

7 Russel Wiese, a Davis employee, stated that it was typical for a director to engage him
throughout the year on particular issues. (Wiesse Tr., Topetzes Decl,, Ex. 9, at 180:5-
181:20.)

8 During the Relevant Period, Lipper became Broadridge, Inc. (Def. 56.1 St. f 12 n.2.)

9 Charles testified that it was standard industry practice for a board to review expense

information provided by a third party such as Lipper during the Section 15(c) process.
(Charles Tr., Topetzes Decl., Ex. 66, at 169;6-15.)

IN RE Davis MSJ.pocx u “VERSION MAY 30,2019 0 oO ‘8
Case 1:14-cv-04318-LTS-HBP Document 164 Filed 07/02/19 Page 9 of 34

FILED UNDER SEAL PENDING PARTY REVIEW

asset comparability, expenses, etc.!° (See e.g., Lipper Report attached to 2012 Section 15(c)
book, Robertson Decl., Ex. 1, at DSA-000558-564.) According to the Lipper reports submitted
to the Board each year during the Relevant Period, the management fees and expense ratios
incurred by the Fund were below the average and median for their peer groups. (Def. 56.1 St. fff]
12, 69.) The Board also considered Morningstar reports that generally rated the Fund’s fees as
“positive” with respect to its Class A shares, through analysis of its expense ratio.!' (See Def.
56.1 St. $4] 61, 69.)

The Board also reviewed materials comparing the fees that Davis charged the
Fund to those it charged other clients, such as the Subadvised Funds. (Def. 56,1 St. 4 70.)

Davis’ legal department wrote memoranda to the Board detailing the extra work
that Davis had to perform for a directly-advised client that was not performed for other types of
clients, including interpreting new statutes and rules, but did not quantify this work in terms of
time or money expended . (Charles Tr,, Topetzes Decl., Ex. 4 ,at 176:22-180:6,) During the
Section 15(c} process, Davis communicated to the Board that, as an adviser for a mutual fund, it
incurred greater risk than it did with respect to its other clients due to the increasing complexity
and more rigorous enforcement of relevant SEC regulations. (Def. 56.1 St. J 51.) Defendant

also disclosed in its Form N1-A dated June 9, 2017, that such oversight entails “investment risk,

 

0 Lipper describes its reports as non-consultative and intended to reflect its unbiased view
and to simultaneously meet minimum content requirements of the board, advisor, and
legal counsel in the discharge of their Section 15(c) duties. (See e.g., Lipper Report
attached to March 2012 Section 15(c) Book, Robertson Decl., Ex. 1, at DSA-00443,)
Lipper also states that it “does not attempt to measure or assess levels of service or the
general quality of services rendered.” (Id.)

Plaintiffs assert that the Morningstar reports analyzed the total expense ratio incurred by

the Fund, not just the advisory fees incurred under the IAA, which would not include
other expenses incurred pursuant other agreements. (See PI. 56.1 Resp. ff] 61, 69.)

INREDAVISMSE.DOCK = ' VERSION May 30, 2019 So od
16

17

18

19

20

2\

22

23

24

25

26

Case 1:14-cv-04318-LTS-HBP Document 164 Filed 07/02/19 Page 10 of 34

FILED UNDER SEAL PENDING PARTY REVIEW

valuation risk, reputational risk, risk of operational failure or lack of business continuity, and
legal, compliance, and regulatory risk.” (Topetzes Decl., Ex. 19, at 28; Def. 56.1 St. 751; see
Cronin Rep., Topetzes Decl., Ex. 16, §{] 58-61; see also Reuter Rep., Topetzes Decl., Ex. 15, J]
51,)

The Section 15(c} books explained that Davis incurred greater costs as a direct
adviser to a mutual fund than it did in advising other types of clients. (See ¢.g., Robertson Decl.,
Ex, 2, at DSA-001206-1209.) In particular, the books stated that Davis’ clients included

Mutual funds, sub-advised accounts, private advisory accounts, and managed
money/wrap accounts, These clients differ in important and fundamental ways,
which affects the services, which Davis Advisers provides. Mutual funds and
private advisory accounts (a) have different missions, (b) serve different

clienteles, (c} provide different services, and (d) are subject to different laws and
regulations.

(Id. at DSA-001208.) The books then note that Davis does not (1) provide the same level of
shareholder or compliance services, (2) have the same responsibility for maintaining liquidity,
(3) incur the same amount of administrative expenses, (4) have oversight responsibility over
third-party service providers contracted by the board, (5) bear responsibility for hiring and
paying Pund officers, (6) assume greater risk as an adviser, or (7) provide the same level of
compliance services in connection with its private advisory accounts as it does with respect to its
directly-advised mutual! fund clients. (Id, at DSA-001208-9; see also Williams Tr., Robertson
Decl. Ex. 166, at 118:3-119:10 (Williams, a director, testified that she understood that, for the
purposes of the foregoing comparison, sub-advised account services differed from directly
advised mutual fund services in the same way as did private advisory accounts).) The books
further stated that, although Davis (or its affiliates) provided services pursuant to the SSA and
FASA, the fees paid by the Fund did not cover all of the expenses Davis incurred in the

performance of these duties. (See e.g., Robertson Decl., Ex. 2, at DSA-001208-1209,)

INREDAVISMSILBOCK VW ERSIGNMAY30,2019° mm Te

 
12

13

14

Case 1:14-cv-04318-LTS-HBP Document 164 Filed 07/02/19 Page 11 of 34

FILED UNDER SEAL PENDING PARTY REVIEW

The Board also received information on Davis’ profit margins under the IAA,
which, during the Relevant Period, were between 73.33% and 81.43% before tax. (Def. 56.1 St.
{9 74-75.)? The Board received a memorandum, as weil as additional information, analyzing
the JAA under the factors described in Gartenberg v. Merrill Lynch Asset Mgmt., 694 F.2d 923
(2d Cir, 1982), (See Def. 56,1 St. [9 70-79.)

Approximately ten to fourteen days before the annual Section 15(c) meetings each
March, the Board would receive the Section 1 5(c) materials. (Def. 56.1 St. 9] 62, 80.) Prior to
the Board meetings, the independent directors would meet with their counsel and develop topics
to discuss at the meeting. (Id. ] 82.) At the meetings, the independent directors asked multiple
questions of Davis’ representatives about topics including the Fund’s performance, the Fund’s
positions in certain securities, fee levels of identified peer funds, Davis staff changes, and Davis’
shareholder education initiatives. (Id. Jf 83-84.) Although the breakpoint schedule was last
amended in 2009 to reduce the Fund’s expense ratio at higher breakpoints, Thomas Gayner,
another director, testified that the independent directors would discuss and consider the fee
schedule at each annual Section | 5(c) meeting. (Gayner Tr., Topetzes Decl., Ex. 11, at 223:6-19;
Williams Tr., Topetzes Decl., Ex. 6, at 188:19-189:7.) The Board has not requested nor has
Davis offered a further fee reduction. (PI. 56.1 Resp. § 85.) Christopher Davis, a Davis officer,
characterized Davis’ interaction with the independent directors as a dialogue rather than a

negotiation as to the appropriate terms of the IAA, and noted that, while the Board has never

 

12 Davis’ profit margin for its work for the Fund during the Relevant Period would have
been between $32.2 and $52.2 annually if the Fund had been billed at the rate Davis
charged for sub-advisory services. (Pi. 56.1 St. 77.) Although, as explained below, the
Court will preclude Dr. Ayres’s testimony on this matter, the Court accepts the
mathematical formulation proffered. Defendants do not object to the aforementioned
calculations, but state that these calculations are hypothetical and assume that the Pund
would have provided the same services under this fee schedule. (Def. 56.1 Resp. | 77.)

 
12

13

14

15

16

17

18

19

20

21

Case 1:14-cv-04318-LTS-HBP Document 164 Filed 07/02/19 Page 12 of 34

FILED UNDER SEAL PENDING PARTY REVIEW

made any formal fee proposals, they engaged in discussion about fee trends in the industry and
independently-selected comparator funds. (Davis Tr., Robertson Decl., Ex. 156, at 65:23-73:15,)
The Board also considered the fees paid by the Clipper and Selected Funds. (Def. 56.1 4 90.)

During the Relevant Period, the independent directors annually approved the IAA.
(Def. 56.1 St. 986.) Jeffrey Keil, Defendants’ expert, opines that, in his experience, the Board,
which consisted of highly qualified members, considered sufficient materials and acted
independently in reaching its business decisions to renew the IAA, in accordance with industry
standards. (Keil Rep., Topetzes Decl., Ex. 14.)
Performance

Defendants’ expert Dr. Jonathan Reuter states that there was no statistical
difference in monthly returns between the Fund and the S&P 500 benchmark during the Relevant
Period. (Def. 56.1 St. 58.) Between 1978 and 2016, the Fund’s ten-year rolling returns have
outperformed its S&P 500 benchmark in 34 of 39 years, (Id. 7 56.) Plaintiffs proffer figures
showing that the Fund’s Class A shares underperformed the benchmark from .68% up to 12.2%
on an annual basis from 2007 through 2016, although Defendants note that these figures include
one-time charges that were only applicable to a small subset of investors who were not enrolled
in a wrap fee program, who held Class A shares, and did not hold their shares for more than one
year. (See PI. 56.1 St. § 63; Def. 56.1 Resp. { 63.) Plaintiffs’ expert, Dr. Ayres, also concluded
that the Fund exhibited a negative Alpha, a metric that seeks to measure the excess monthly
return that is attributable to the adviser, from November 2005 through March 2013. (Ayres Rep.,

Topetzes Decl., Ex. 17, [J 65, 72-73.)
i3

14

15

16

20

21

22

23

Case 1:14-cv-04318-LTS-HBP Document 164 Filed 07/02/19 Page 13 of 34

FILED UNDER SEAL PENDING PARTY REVIEW

DISCUSSION

Motions to Preclude

Plaintiffs move to preclude the testimony of Defendants’ expert, Jeffrey Keil, and
Defendants move to exclude the opinions of Plaintiffs’ expert, Dr. Ayres. Pursuant to Federal
Rule of Evidence 702, expert testimony should be admitted if the expert is (1) qualified, through
requisite knowledge, skill, training, or experience, (2) his opinion is reliable, and (3) the
testimony is relevant and would be helpful to the finder of fact. See United States v. Lesniewski,
No. 11 CR 1091, 2013 WL 3776235, at *8 (S.D.N.Y. July 12, 2013), aff'd sub nom. United

States v. Rutigliano, 614 F. App’x 542 (2d Cir. 2015).

Keil opines about the sufficiency of the Board’s process in approving the IAAs,
often based on his experience or in comparison to “industry standards.” Keil’s experience is
gleaned from prior consulting work and his attendance at over 150 board meetings. Plaintiffs
contend that reliance on his practical experience is unreliable and deprives them of the ability to
compare the Board’s process to those of all the other boards that Keil has observed or advised
and which collectively make up his experience and to test his opinions in a reproducible and
verifiable manner. Nor, Plaintiffs argue, did Keil articulate what industry standards he measured

the Board’s actions against.

An industry expert, however, need not offer scientifically testable opinions, nor
need he correlate his opinions to specific instances of industry practice that he observed or
articulate an objective industry benchmark; the reliability of such an expert’s opinion may be
inferred from his experience. See Pension Comm. of Univ. of Montreal Pension Plan v, Banc of

Am, Sec., LLC, 691 F. Supp. 2d 448, 464-65 (S.D.N.Y. 2010) (permitting experts to opine on

 

industry due diligence practices); see also Equal Employment Opportunity Comm’n & Bailey,

INREDAVISMS].pocxK “  **"" WERSION MAY 30,2019 7 0 “ V3

 
Case 1:14-cv-04318-LTS-HBP Document 164 Filed 07/02/19 Page 14 of 34

FILED UNDER SEAL PENDING PARTY REVIEW

No. 10 C 6139, 2016 WL 5796890, at *9 (N.D. Ill, Sept. 30, 2016) (finding that an expert need

not set out an explicit benchmark for industry practice and that her long experience satisfied the

court as to the reliability of her ability to conduct such an assessment). As Plaintiffs do not

challenge Keil’s qualifications,'? the Court finds that his opinions are sufficiently reliable and

helpful, although Plaintiffs could seek to undermine his credibility at a tial. Accordingly,

Plaintiffs’ motion to exclude Keil’s testimony is denied."

Defendants seek to exclude certain expert opinions and testimony of Dr. Ayres,

arguing (1) that he is not qualified to opine on whether the services Davis provided to the Fund

and the Subadvised Funds were substantially the same; (2) that Dr. Ayres is not qualified to

opine on what fees the Fund would have incurred had Davis charged it at the Subadvised Fund

 

in their reply brief, Plaintiffs seemingly clarify that they attack only Keil’s reliability, not
his qualifications. (Reply Br., Docket Entry No. 130, at 1.)

Plaintiffs also request that the Court preclude evidence of educational outreach and
education services that Davis provided to the Fund insofar as they can be characterized as
distribution services, which are primarily intended to sell shares in the Fund, pursuant to
the IAA. Plaintiffs contend that such evidence is irrelevant because an adviser may not
use fees, except those received under a separate distribution plan pursuant to 17 C.F.R. §
270.12b-1 or through the use of its legitimate profits, to fund programs intended to
promote the sale of shares. See Bearing of Distribution Expenses by Mutual Funds, 45
F.R. 73898, 73902-903 (Nov. 7, 1980). Defendants assert that the proffered evidence
represents efforts to educate and foster relationships with current shareholders. Although
Plaintiffs point to evidence indicating that Davis engaged in outreach efforts to promote
the sale of shares or foster relationships with broker-dealers, Defendants have proffered
evidence that Davis also engages in education efforts with current shareholders.
Moreover, some of the evidence describes efforts which could be variously classified as
being designed to engaged prospective shareholders, current shareholders, or both. (See
e.g., Memorandum re Annual Review of Each Davis Fund’s Rule 12b-1 Distribution Plan
and Distribution Agreement, Robertson Decl. in Supp. of Pl. Mot..to Preclude, Ex. 6, at
DSA-003671,) Given the ambiguity in this evidence, the Court cannot conclude that the
evidence cited in Defendants’ Local Rule 56.1 Statement (ff 45-46) for shareholder
education and outreach is irrelevant and denies Plaintiffs’ motion to preclude it.

IN RE Davis MSJ.Docx " "VERSION MAY 30,2019 14
19

20

21

22

23

Case 1:14-cv-04318-LTS-HBP Document 164 Filed 07/02/19 Page 15 of 34

FILED UNDER SEAL PENDING PARTY REVIEW

rate; (3) that Dr. Ayres is not qualified to opine on whether Davis would have still made a profit
at the Subadvised Fund rate; (4) that Dr. Ayres’s testimony about the similarity between the
strategy of the Fund and the Subadvised Funds and the Fund’s performance is not disputed and is
thus irrelevant; (5) that Dr. Ayres’ opinion that the Subadvised Fund Advisers contracted with
Davis through an arm’s length transaction is a legal conclusion; and (6) that Dr. Ayres’ opinion

on the level of competition in the mutual fund industry is based on an unreliable methodology.

Plaintiffs argue that Dr. Ayres’ general expertise in economics, econometrics, and
industrial organizations qualifies him to offer opinions on the similarity of services offered by
the Fund and the Subadvised Funds. Defendants argue that he has no particular expertise in the
mutual fund industry, and thus is not qualified to opine on the differences in such services, and
that he simply reviewed the contracts, prospectuses, other documents, and testimony proffered
by Plaintiffs in support of this motion. Plaintiffs have failed to explain how Dr. Ayres’ economic
training and experiences will assist the trier of fact; his report simply catalogues and
characterizes Plaintiffs’ evidence. Accordingly, Dr. Ayres will be precluded from offering his

opinion on this issue.

Defendants next argue that Dr. Ayres is not qualified to testify about the
difference in fees Davis would have earned had it charged the Fund a rate similar to what it
charged for its sub-advisory services, and whether Davis would have made a profit at these sub-
advisory rates. Defendants point out that Dr. Ayres is not an accountant and that Plaintiffs have
failed to explain how his economics background would provide expertise helpful to the trier of
fact in connection with this issue. The Court agrees and will preclude Dr. Ayres from testifying
on this subject. Defendants, however, do not dispute these calculations, so the Court will

consider them for the purposes of this motion practice, (See Def. Mem. in Supp. of its Mot. to

INREDAVIS MSi.pocK , VERSION MAY 30, 2019 - . “45
10

12

13

14

15

16

17

18

19

20

22

23

Case 1:14-cv-04318-LTS-HBP Document 164 Filed 07/02/19 Page 16 of 34

FILED UNDER SEAL PENDING PARTY REVIEW

Preclude at 18 (Dr. Ayres “offers several opinions about matters that Defendants do not

contest,’’).)

To the extent that Defendants contend that Dr. Ayres should be precluded from
testifying about the Fund’s performance and the similarities between the Fund and the
Subadvised Funds’ investment strategies because the matter is uncontested, the Court denies the
motion. In the absence of a stipulation, such information could prove useful and relevant to the
trier of fact, and any objection to its redundancy can be made pursuant to Federal Rule of

Evidence 403,

Defendants next argue that Dr. Ayres should be precluded from offering his
opinion as to whether the fees charged to the Fund were excessive or beyond those that could be
procured by an arm’s length transaction, as an impermissible legal conclusion. See Hygh v.
Jacobs, 961 F.2d 359, 36-64 (2d Cir. 1992), Plaintiffs assert that Dr. Ayres is simply using terms
accepted in his field and making factual conclusions, rather than opining on the final issue of
liability. Cf, Andrews v. Metro N. C. R. Co., 882 F.2d 705, 709 (2d Cir. 1989) (excluding
testimony that defendant was “negligent”). While terms such as “arm’s length” may indeed have
an economic meaning, Dr. Ayres’ report offers his opinion as to each step of the analysis set
forth by the Supreme Court in Jones y. Harris Assocs. L.P., 559 U.S. 335 (2010), and arrives ata
conclusion couched in terms of the ultimate legal standard, namely whether the Fund charged an
arm’s length fee, and would thus not assist the trier of fact, which is capable of weighing the
various factual comparisons offered by Plaintiffs and reaching a legal conclusion. Accordingly,

Dr, Ayres is precluded from offering testimony as to the ultimate legal conclusion.

Defendants also contend that Dr. Ayres’ conclusion that, based on his review of

behavioral economic research, the “[m]utual fund industry is characterized by imperfect

IN RE DAVIS MSJ.DOCX VERSION MAY 30, 2019 i6
10

1}

20

2]

22

23

| Case 1:14-cv-04318-LTS-HBP Document 164 Filed 07/02/19 Page 17 of 34

FILED UNDER SEAL PENDING PARTY REVIEW

competition due to a number of cognitive flaws and biases . . . [that] limited the impact of
competition on mutual fund fees relative to a truly competitive market” is not reliable insofar as
it is not supported by or connected to the research cited. (Ayres Rebuttal Rep. § 16.) Defendants
assert that, although some of the cited articles apply the relevant statistical theories or models to
a hypothetical investor, none apply their reasoning to fee competition among mutual fund
advisers and/or sub-advisers, To the extent Dr. Ayres’ opinion is offered for the proposition that
retail investors are likely to remain with a mutual fund despite incentives to remove their
investments, the Court finds that the cited literature relied upon provides sufficient support to
render Dr. Ayres’ opinion reliable enough for admission under Federal Rule of Evidence 702,
and that Defendants’ objections to the applicability of the supporting research can be addressed
by assailing the weight that his opinions warrant. See Danley v. Bayer (In re Mirena IUD Prods.
Liabl. Litig.), 169 F. Supp. 3d 396, 425 (S.D.N.Y. 2016) (objections to conclusions that expert
drew from scientific literature may be addressed by cross-examination to impugn the weight of
the expert’s testimony). To the extent Dr. Ayres’ opinion is offered to assert that cognitive flaws
and biases limit competition among advisers and sub-advisers for the business of mutual funds,
the Court agrees that Dr. Ayres fails to connect his recitation of research finding the lack of
competition in the mutual fund industry to attract retail investors to that conclusion, and that any

such opinion is not sufficiently reliable to be admitted. (See id. ff] 17-37.)

Accordingly, Dr. Ayres will be precluded from testifying on the similarities and
differences between the services provided by Davis to the Fund and to the Subadvised Funds, the
level of competition in the mutual fund industry for advisory and sub-advisory services, whether
Davis would still have made a profit at the rates it charged the Subadvised Funds, and whether

the Fund’s fees were excessive or were not the product of an arm’s length transaction.

IN RE DAVIS MSJ].DOCX VERSION MAY 30, 2019 17

 
19

20

21

22

23

Case 1:14-cv-04318-LTS-HBP Document 164 Filed 07/02/19 Page 18 of 34

FILED UNDER SEAL PENDING PARTY REVIEW
Motion For Summary Judgment

The pending motion is brought pursuant to Rule 56(a) of the Federal Rules of
Civil Procedure, Under Rule 56(a), summary judgment is appropriate when the “movant shows
that there is no genuine dispute as to any material fact and the movant is entitled to judgment as a
matter of law.” Fed R. Civ. P. 56(a), The moving party bears the burden of demonstrating the
absence of a material issue of fact, see Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48
(1986), and the court must be able to find that, “after drawing all reasonable inferences in favor

of a non-movant, no reasonable trier of fact could find in favor of that party.” Marvel Entm’t

 

Inc. v. Kellytoy (USA), Inc., 769 F. Supp. 2d 520, 523 (S.D.N.Y. 2011) (quoting Heublein v.
United States, 996 F. 2d 1455, 1461 (2d Cir, 1993)) (internal quotation marks omitted). A fact is
considered material “if it might affect the outcome of the suit under the governing law,” and an
issue of fact is “genuine” where “the evidence is such that a reasonable jury could return a
verdict for the nonmoving party.” Holtz v. Rockefeller & Co. Inc., 258 F.3d 62, 69 (2d Cir.
2001) (internal quotation marks and citations omitted). “[Mjere conclusory allegations or
denials . .. cannot by themselves create a genuine issue of material fact where none would

otherwise exist.” Hicks v. Baines, 593 F.3d 159, 166 (2d Cir. 2010) (quoting Fletcher v. Atex

 

Inc., 68 F.3d 1451, 1456 (2d Cir, 1995)). A party that is unable to “make a showing sufficient to
establish the existence of an element essential to that party’s case, and on which that party will
bear the burden of proof at trial” will not survive a Rule 56 motion. Celotex Corp. v. Catrett,
477 U.S. 317, 322 (1986),

Plaintiffs contend that Davis charged the Fund excessive fees for its advisory
services, based on a comparison to the dramatically lower fees Davis charged the Subadvised

Fund Advisers for what, Plaintiffs assert, were substantially similar services, Defendants argue

IN RE DAVIS MSJ.DOCX VERSION MAY 30, 2019 18
17

18

19

20

2]

22

23

Case 1:14-cv-04318-LTS-HBP Document 164 Filed 07/02/19 Page 19 of 34

FILED UNDER SEAL PENDING PARTY REVIEW

that Davis provided a much narrower set of services to the Subadvised Funds and assumed a
much greater risk in its role as a primary adviser, Defendants also proffer comparisons to other
“peer” funds and two other non-affiliated funds that have hired Davis as primary adviser.

Section 36(b) of the 1940 Act, 15 U.S.C.S. § 80a-35(b) (LexisNexis 2010),
provides that the investment adviser of a registered investment company “shal! be deemed to
have a fiduciary duty with respect to the receipt of compensation for services.” The Supreme
Court has articulated the standard for a Section 36(b) breach of fiduciary duty claim for
excessive fees in Jones v. Harris Assocs. L.P., 559 U.S. 335 (2010). In Jones, the Supreme Court
held that a Section 36(b) plaintiff must prove that “an investment adviser... charge[d] a fee that
is so disproportionately large that it bears no reasonable relationship to the services rendered and
could not have been the product of arm’s-length bargaining.” 559 U.S. at 346, Resolving a
circuit split, the Supreme Court endorsed the Second Circuit’s decision in Gartenberg v, Merrill
Lynch Asset Mgmt., Inc., 694 F.2d at 928, as “correct” in holding that “all relevant
circumstances” must be considered when determining Section 36(b) liability. Id. at 346-47, The
Gartenberg court specifically identified several factors for consideration in weighing “all
pertinent” facts: (1) the nature and quality of services provided to the fund shareholders; (2) the
profitability of the fund to the adviser-manager; (3) fall-out benefits; (4) economies of scale; (5)
comparative fee structures; and (6) the independence and conscientiousness of the trustees. 694
F.2d at 929-32.

The Jones court, recognizing that “Congress rejected a ‘reasonableness’
requirement that was criticized as charging the courts with rate-setting responsibilities,” stated
that “it is important to note that the standard for fiduciary breach under § 36(b) does not call for

fudicial second-guessing of informed board decisions.” Jones, 559 U.S, at 352. Consistent with

IN RE Davis MSJ.DCCX VERSION MAY 30, 2019 [9
10

il

12

13

16

17

18

20

Case 1:14-cv-04318-LTS-HBP Document 164 Filed 07/02/19 Page 20 of 34

FILED UNDER SEAL PENDING PARTY REVIEW

these principles, Jones outlines a two-step analytical process in which a court first examines the
adequacy of the procedures employed by an investment fund’s board in approving the challenged
agreement with a fund’s adviser in order to determine the level of deference that should be
accorded to the board’s business judgment, and then applies the Gartenberg factors in reviewing
the substance of the agreement to determine whether the challenged fee was outside of the range
of fees that could have been the product of an arm’s length negotiation. 559 U.S, at 351-52
(“[A] court’s evaluation of an investment adviser’s fiduciary duty must take in to account both
procedure and substance.”).

The Board’s Process

Section 15(c) provides that a mutual fund’s board may only approve a contract for

advisory services by a vote of the majority of non-interested directors.'> The board’s directors
have an affirmative duty to “request and evaluate . . . such information as may be reasonably

necessary to evaluate the terms of the contract,” which an adviser must furnish, Id.

“Where disinterested directors consider all of the relevant factors, their decision to
approve a particular fee agreement is entitled to considerable weight, even if the court might
weigh the factors differently.” Jones, 559 U.S. at 336. However, the decision of a board reached
based upon a deficient process or without the benefit of important information withheld by the
adviser requires a court to examine more rigorously the substance of the agreement. Id. “In
general, a plaintiff should not be able to survive summary judgment through armchair

quarterbacking and captious nit-picking. Such a standard would put defendants in the untenable

 

5 An interested person is defined to include, inter alia, people who directly or indirectly
own or control the power to vote at least five percent of outstanding company securities.
15 U.S.C, §§ 80a-2(a)(3) (defining “affiliated person), (19) (defining “interested
person’).

IN RE DAVIS MSJ.DOCX VERSION MAY 30, 2019 20
10

1]

12

13

14

15

16

17

20

21

22

23

Case 1:14-cv-04318-LTS-HBP Document 164 Filed 07/02/19 Page 21 of 34

FILED UNDER SEAL PENDING PARTY REVIEW

posture of defending interminable, manufactured, and protracted litigation involving second-
guessing a board’s process.” Kasilag v, Hartford Inv. Fin. Servs., LLC, No. CV 11-1083
(RMB/KMW), 2016 WL 1394347, at *14 (D.N.J. Apr. 7, 2016), aff'd, 745 F. App’x 452 (3d Cir.

2018).

Here, it is undisputed that six of the Fund’s eight Board members were at all
relevant times disinterested, as required by the statute, and that the requisite majority voted to
approve the Fund’s [AA with Davis. It is also undisputed that matters relevant to the approval
decision were considered at Board meetings, that Davis compiled an extensive “Section 15(c)
book” covering information relevant to the Gartenberg factors that was reviewed by all directors,
and responded to additional questions propounded informally and in a questionnaire issued by
the directors. The independent directors had their own independent counsel with whom they met
separately from the Davis-affiliated directors. The information that the Board considered
included comparisons of advisory fee rates and expense ratios of the Fund and other “peer” funds
selected by Lipper and Morningstar, as well as the advisory fees paid to Davis by the other
unaffiliated funds for which Davis served as investment adviser—Clipper and Selected Funds.

Plaintiffs do not dispute that the Board consisted of qualified and independently-
advised directors who engaged with Davis and were provided with information on each
Gartenberg factor. They contend that there are nonetheless material issues of fact concerning the
integrity of the process and the weight to be afforded the Board’s decision because the six Board
members who qualify as disinterested under the statutory criteria had deep ties to the financial
services industry; the Board did not attempt to negotiate a lower advisory fee; and the Board did
not inquire about issues Plaintiffs contend were important. Plaintiffs also assert that Davis

withheld critical information from the Board.

IN RE DAVIS MSJ.DOCX VERSION MAY 30, 2019 2l
10

12

13

14

15

16

\7

18

19

20

22

| Case 1:14-cv-04318-LTS-HBP Document 164 Filed 07/02/19 Page 22 of 34

FILED UNDER SEAL PENDING PARTY REVIEW

Plaintiffs’ objection to the recognition of the six directors as independent is
baseless in fact and law. Plaintiffs’ generalized assertion that persons associated with the mutual
fund industry cannot function as independent evaluators of mutual fund advisers is conclusory
and speculative.

Plaintiffs next contend that Davis withheld from the Board (1) an accurate
description of the services Davis provided to the sub-advised funds, (2) an explanation of the
services that are provided under the LAA as opposed to separate contracts with the Board, and (3)
an estimation of the level of profits Davis would have attained on its Fund advisory services had
it been paid at the fee rates charged to the Subadvised Funds. None of these contentions raises a
genuine issue of material fact. Plaintiffs assert that the Section 15(c) books submitted to the
Board compared the services provided by Davis to its directly-advised mutual fund accounts
only to those provided to Davis’ private advisory clients, and did not address the services
provided to Davis’ sub-advisory clients, and cite a portion of the deposition testimony of Board
member Marsha Williams for the proposition that Davis’ documentation did not discuss the
services provided to sub-advised clients. Plaintiffs’ reading ignores the context in which the
comparison they cite was presented. The paragraph opens by referring to the fact that there are
differences in services provided between mutual funds and sub-advised accounts, private
advisory accounts, and managed money/wrap accounts. Furthermore, the Plaintiffs’ selective
citation to Williams’s deposition omits her testimony that she understood the reference to private
advisory accounts in the cited passage of the memorandum to encompass the Subadvised Funds.
Therefore, even drawing all reasonable inferences in Plaintiff's favor, a rational factfinder could

not conclude that information was withheld from the Board with respect to the differences

IN RE DAVIS MSJ.DOCX VERSION MAY 30, 2019 22
10

1

12

14

15

16

Case 1:14-cv-04318-LTS-HBP Document 164 Filed 07/02/19 Page 23 of 34

FILED UNDER SEAL PENDING PARTY REVIEW

between services provided to the Fund and those provided to the Subadvised Funds.!® The same
sections of the annua! Section 15(c) memoranda also disclose that Davis provided services to the
Fund pursuant to the SSA and FASA and stated that the fees paid under those contracts did not
compensate Davis for the full costs of providing those services. Plaintiffs have not controverted
Defendants’ proffer that the service contracts undercompensated Davis’ work by more than $3.8
million.

Finally, Plaintiffs’ assertion that Davis withheld a computation of the hypothetical
profits it would have generated if it had charged the Fund fees comparable to those paid by the
Subadvised Funds does not raise a material fact issue. Plaintiffs do not dispute that the Board
was apprised of Davis’ profit margin under the existing [AA and of the fee rates paid by the
Subadvised clients. Plaintiffs have failed to explain why this information was insufficient to
enable the Board to reach a conclusion that Davis could have turned a profit even at a lower rate
of compensation, The Court therefore concludes that Plaintiffs have not raised an issue of
material fact as to whether Davis withheld important information from the Board.

Plaintiffs’ contention, based in part on the fact that there has been no fee

reduction since 2009, that the Board failed to assertively negotiate with Davis, is also

 

16 To the extent that Plaintiffs assert that these Section 15(c) memoranda, even if
understood to compare the services Davis provided to the Fund with those it provided to
the Subadvised Funds, contained insufficient detail, such an argument is ineffective to
frame a genuine disputed fact issue in light of the disclosures of significant differences in
services that were included in the memoranda. See In re BlackRock Mut. Funds
Advisory Fee Litig., 327 F, Supp. 3d 690, 720 (D.N.J. 2018) (quoting Kasilag, 2016 WL
1394347, at *14 (“Although Plaintiffs may disagree with the level of detail or format of
the Services Checklist, such carping, if sufficient{,] would eviscerate the deference that is
to be paid to an informed Board . . . under Jones.”) (internal quotation marks and
alterations omitted)); (See e.g., Robertson Deci., Ex. 2, at DSA-001206-1209).

IN RE DAVIS MSJ.DOCX VERSION MAY 30, 2019 23

 
10

1]

| Case 1:14-cv-04318-LTS-HBP Document 164 Filed 07/02/19 Page 24 of 34

FILED UNDER SEAL PENDING PARTY REVIEW

insufficient to demonstrate that the Board’s process was deficient. Plaintiffs also point to
testimony that they contend demonstrates that the Board focused on the fees paid to other peer
funds, which fees, Plaintiffs assert, were themselves not the product of arm’s length transactions.
It is undisputed, however, that the Board secured several amendments to the IAA, including a
reduction in fees in 2009, and kept abreast of compensation trends in the industry, including the
compensation levels paid under the arm’s length advisory contracts Davis maintained with the
Selected and Clipper funds.'? Because the 1940 Act does not impose a duty on a board to
negotiate assertively, Plaintiffs’ assertion that the Board could have negotiated more aggressively
does not provide a basis for a rational finding that the Board’s review process was less than
robust.!® See Chill v. Calamos Advisers LLC, No. 15 CIV. 1014 (ER), 2018 WL 4778912, at

*14 (S.D.N.Y. Oct. 3, 2018) (“It is well settled that Section 36(b) does not require negotiation

 

"7 As explained in the “Background” section above, the Clipper and Selected Funds chose
to replace their prior advisers with Davis at times when the companies were unaffiliated
with Davis. While Plaintiffs proffer that the Boards of the two funds have changed since
Davis began to advise them and now overlap substantially, it is undisputed that the
majority of the Board members are independent as a statutory matter and that there are
only two Davis-affiliated individuals on each board. Plaintiff cites no other evidence
indicative of less than arm’s length dealings between Davis and those funds in the matter
of fee-setting.

18 Plaintiffs cite Gallus v. Ameriprise Fin. Inc., 675 F.3d 1173, 1180 (8th Cir. 2012), in
support of the proposition that a board is not entitled to deference if it only focuses on the
rates that peer funds, who also may not be in arm’s length advisory relationships, charge
their clients. That case is distinguishable on the grounds that the Eighth Circuit found
that less deference was due because the adviser withheld relevant information about the
differences between its direct advisory service and the services provided to institutional
clients. Here, there has been no such showing. Furthermore, there is evidence that the
Fund’s Board considered the fees paid by the Clipper and Selected Funds, which, despite
Plaintiffs’ arguments that they had become “captive,” were indisputably independent
when they first contracted with Davis and continued to have board majorities comprised
of independent directors.

IN RE Davis MSJ.DOCK VERSION MAY 30, 2019 24
10

1]

12

16

17

18

20

21

22

_ Case 1:14-cv-04318-LTS-HBP Document 164 Filed 07/02/19 Page 25 of 34

FILED UNDER SEAL PENDING PARTY REVIEW

between a board of trustees and [a] fund investment adviser.”); see also Zehrer v, Harbor Capital

Advisers, Inc., No. 14 C 00789, 2018 WL 1293230, at *7 (N.D. Hl. Mar. 13, 2018) (same).

 

With respect to Plaintiffs’ further argument that the Board failed to exercise the
requisite diligence in seeking out further information from Davis and other third parties,
Plaintiffs do not identify any additional deficits of information that they contend the Board
should have obtained. The Board reviewed material concerning the fees paid in comparison to
the fees paid to Lipper peers and other clients, including the Subadvised Funds. The Board
issued a questionnaire to Davis, requested further additional information, were advised by
independent counsel, and reviewed reports by third parties such as Lipper and Morningstar.
Plaintiffs’ generalized assertion that the directors should have asked for more does not, on this
record, frame a genuine issue of material fact or undermine Defendants’ demonstration of the

sufficiency of the process that was employed.

Accordingly, Plaintiffs have failed to frame a genuine issue of material fact as to
whether the Board’s review process was sufficiently robust to warrant a significant degree of
deference to the Board’s decision to approve Davis’ advisory fee. The Board’s business decision
is thus entitled to substantial deference as a matter of law. Having determined the degree of
deference to be accorded to the Board in connection with the holistic Gartenberg analysis, the
Court must now examine whether Plaintiffs can prove, on this record, that the advisory fee paid
to Davis during the Relevant Period was so disproportionately large that it bore no reasonable
relationship to the services rendered and was outside the range that could have been produced

through arm’s-length bargaining.

Gartenberg Analysis

IN RE DAVIS MSJ.DOCX VERSION MAY 30, 2019 25

 
10

ll

20

21

22

23

Case 1:14-cv-04318-LTS-HBP Document 164 Filed 07/02/19 Page 26 of 34

FILED UNDER SEAL PENDING PARTY REVIEW

The Court now examines, through an evaluation of the Gartenberg factors,
whether a factfinder, drawing all reasonable inferences in Plaintiffs’ favor, could determine that
the advisory fees paid to Davis by the Fund bore “no reasonable relationship to the services
rendered and could not have been the product of arm’s length bargaining.” Jones, 559 U.S. at
346. Ultimately, the plaintiffs bear the burden of establishing that the “fees are beyond the range
of arm’s-length bargaining.” Id. at 350 n.8. Although courts tend to focus on a comparison of
the fees charged by a defendant in relation to those charged by comparable funds, “‘a dispute of
fact . .. regarding the comparative fees factor, without additional evidence does not ‘doom’

[d]efendants to trial.” In re BlackRock Mut. Funds Advisory Fee Litig. (In re Blackrock”), 327

 

F, Supp. 3d 690, 729 (D.N.J. 2018) (citing Jones, 559 U.S, at 350 n.8).

Comparative Fees

A plaintiff may offer other funds as comparators to demonstrate that a defendant’s
fees are excessive, The Supreme Court has stated that Section 36(b) requires a court to take all
relevant considerations into account when conducting its inquiry. Jones, 559 U.S. at 349. A
court must, therefore, take into account the differences in the services provided to each fund and
“sive such comparisons the weight that they merit in light of the similarities and differences
between the services that the clients in question require.” Id, a 349-50, If the comparisons are
inapt, insofar as the examination of the comparator fund is not probative, a court should
disregard the comparison. Id. at 350. “By the same token, courts should not rely too heavily on
comparisons with fees charged to mutual funds by other advisers . .. [because] these fees, like

those challenged, may not be the product of negotiations conducted at arm’s length.” Id. at 350.

Plaintiffs offer the rates paid to Davis by the Subadvised Funds, which no party

disputes were the product of arm’s length bargaining, as the relevant exemplar of an appropriate

IN RE DAVIS MSJ.DOCX VERSION MAY 30, 2019 26

 
1}

12

13

14

15

17

18

19

20

21

22

. Case 1:14-cv-04318-LTS-HBP Document 164 Filed 07/02/19 Page 27 of 34

FILED UNDER SEAL PENDING PARTY REVIEW

arm’s length advisory fee structure, arguing that the substantially lower fees Davis charged to the
Subadvised Funds cannot be explained by any substantial difference in the services provided by
Davis. Plaintiffs point to the close similarities in management of the investment portfolios of the
Fund and the Subadvised Funds, which Plaintiffs contend is the most important service an
adviser offers, and contend that Davis provides the same or similar categories of other
“ancillary” services to the Subadvised Funds as well as to the Fund, Plaintiffs also contend that
many of the services Davis provides only as a primary adviser to the Fund were performed
pursuant to a separate contract or by a third-party provider. Defendants argue that Plaintiffs’
comparison to the Subadvised Funds is inapt because Davis provides substantially more services
to the Fund pursuant to the IAA but only a narrower set of investment-focused services to the
Subadvised Funds. Defendants offer favorable comparisons to fees charged to “peer” funds,

such as those featured in the Lipper Reports, and comparisons to the Selected and Clipper Funds’
fees as conclusive evidence that Davis’ advisory fees were within the range that would be

secured through an arm’s length transaction.

Although the parties have contested the relative scope of services rendered
pursuant to the [AA and under Davis’ agreements with the Subadvised Funds, even assuming
that Plaintiffs have met their burden of showing that a comparison with the Subadvised Funds is’
apt, Plaintiffs have not adduced evidence showing that a comparison with the Clipper and
Selected Funds, whose fee structures are nearly identical to that of the Fund, is inapt and thus
cannot demonstrate that a reasonable trier of fact could conclude that Davis charged the Fund a
fee beyond the range of what could be negotiated at arm’s length. Defendants’ comparisons with

the fees Davis charged to the Selected Fund and, particularly, the Clipper Fund, for primary

IN RE DAVIS MSJ.DGCX VERSION MAY 30, 2019 27

 
10

1]

12

13

14

15

16

17

_ Case 1:14-cv-04318-LTS-HBP Document 164 Filed 07/02/19 Page 28 of 34

FILED UNDER SEAL PENDING PARTY REVIEW

advisory services establish that the Fund’s fee structure is within the range of fees derived from

an arm’s-length transaction for primary advisory services.

Plaintiffs’ efforts to raise a genuine issue of material fact as to the aptness of the
comparison to the Clipper Fund are unavailing. Plaintiffs offer only speculation that the Selected
and Clipper Funds initially selected Davis through anything other than an arm’s length
transaction. See Millennium Pipeline Co., LLC v. Certain Permanent and Temp. Easements, 552
Fed. App’x 37, 39 (2d Cir. 2014) (stating that “speculation is insufficient to defeat summary
judgment”). The Clipper Fund agreed to a fee schedule with Davis when it initially named Davis
as adviser, and in 2009 the Clipper and Selected Funds agreed to a lower fee schedule in line
with the 2009 IAA revision between Davis and the Fund. Plaintiffs argue that the Clipper Fund
had become “captive” to Davis and that the Court should thus be wary when using it as an arm’s
length comparator. See Jones, 559 U.S. at 336 (“[C]ourts should not rely too heavily on
comparisons with fees charged to mutual funds by other advisers, which may not result from
arm’s length negotiations.”), Plaintiffs have presented no evidence that the Clipper Funds’
independent board members, who had shown that they were willing remove their adviser only a
few years earlier, were no longer independent or capable of selecting a different adviser when

they agreed to the initial fee schedule or when they agreed with Davis to a reduced fee similar to

IN RE DAVIS MSJ.DOCX VERSION MAY 30, 2019 28
11

12

13

14

15

_ Case 1:14-cv-04318-LTS-HBP Document 164 Filed 07/02/19 Page 29 of 34

FILED UNDER SEAL PENDING PARTY REVIEW

that charged to the Fund.'? *? If anything, this fee reduction supports an inference of

independence.

Plaintiffs’ arguments concerning the differences in services provided by the
Clipper Fund are also unavailing. While the Fund and the Clipper and Selected Funds may
employ different investment strategies, Plaintiffs have failed to explain how this indicates any
relevant difference in the scope of advisory services provided. See Pirundini v. J.P. Morgan Inv.
Memt. Inc., 309 F. Supp. 3d 156, 165 (S.D.N.Y, 2018), aff'd, No. 18-733, 2019 WL 1254817
(2d Cir. Mar. 18, 2019) (“In any event, even if the two funds do have different
investment strategies, there is no basis in law or logic for concluding that the investment
advisory services JPMIM provides them are different.”). The fact that Clipper is a non-
diversified fund, holding only 15-35 stocks, supports an inference that, if anything, it is less
expensive to manage and that the fees Davis charges to manage the diversified Fund could

properly be even higher than those charged to Clipper.

Thus, the Clipper Fund and Selected Fund provide an uncontroverted apt

comparison, establishing that the range of arm’s length fees encompasses those paid by the Fund

 

9 Based on the available evidence proffered, Andrew and Christopher Davis, who each
hold a partnership interest in Davis, did not begin their tenure as interested directors for
the Clipper Fund until 2014, and two of the five independent directors of the Clipper
Fund were replaced in 2006. (Clipper Fund 2017 Annual Rep., Robertson Decl., Ex, 148,
at 6-7.)

20 Plaintiffs’ proffer evidence that Andrew and Christopher Davis had been appointed as
interested directors for the Selected Fund well before the 2009 negotiation for lower fees
and that, by 2017, all but one of the independent board members who was in office when
the fund decided to hire Davis as an adviser had been replaced. (Selected Fund 2017
Annual Report, Robertson Decl., Ex. 151, at 6-7.) Plaintiffs have, however, failed to
offer any evidence that a majority of these independent directors were too beholden to
Davis to exercise independent judgment or replace Davis if necessary.

IN RE DAVIS MSJ.DOCX VERSION MAY 30, 2019 29

 

 
14

i5

16

Case 1:14-cv-04318-LTS-HBP Document 164 Filed 07/02/19 Page 30 of 34

FILED UNDER SEAL PENDING PARTY REVIEW

to Davis, even if the Subadvised Funds could be found to be probative as to the lower end of this
range. Although the choice of which comparators are most probative often involves credibility
determinations not appropriate for summary judgment, no such determination is required here, as
Plaintiffs have not proffered sufficient evidence to permit a rational trier of fact to exclude the
Clipper and Selected Funds from the range of fees that could be generated from an arm’s length
transaction. Cf, In re Blackrock, 327 F. Supp. 3d at 729 (declining, on summary judgment, to
consider defendants’ Lipper data as countervailing evidence to the sub-advised funds offered by
plaintiffs as comparators.) Accordingly, this factor weighs against a finding of a Section 36(b)

violation,
The Fund’s Performance

Although performance is not a Gartenberg factor,”' courts have considered the
performance of funds as part of a holistic analysis under Jones. Sivolella v. AXA Equitable Life
Ins. Co., No. 11-CV-4194-PGS-DEA, 2016 WL 4487857, at *68 (D.N.J. Aug. 25, 2016), aff'd
sub nom. Sivolella for use & benefit of EQ/Common Stock Index Portfolio v. AXA Equitable
Life Ins. Co., 742 F. App’x 604 (3d Cir, 2018) (“While underperformance of the mutual fund
may be considered, it is not a Gartenberg factor, and courts have been ‘wary about attaching too
much significance to a fund's financial performance.’” (quoting Jn re Franklin Mut, Funds Fee

Litig., 478 F, Supp. 2d 677, 687 (D.N.J. 2007))).

 

21 Some Courts have considered fund performance as part of the nature and quality factor.
See, e.g., Pirundini, 309 F. Supp. 3d at 167-68. Because the parties have not argued the
nature and quality factor, nor put forth a broader argument as to whether the objective
nature and quality of Davis’ service support liability, the Court considers performance
separately.

“INRE DAVIS MSJ.DOCX — a "VERSION MAY 30,2019 mm BD
13

14

15

16

17

18

19

20

. Case, 1:14-cv-04318-LTS-HBP Document 164 Filed 07/02/19 Page 31 of 34
FILED UNDER SEAL PENDING PARTY REVIEW

The parties proffer conflicting evidence as to appropriate performance
measurements and whether the Fund performed favorably in relation to its benchmark, with
Defendant focusing on rolling 10-year returns, contending that these are most relevant to Davis’
long-term strategy, and Plaintiffs focusing on annualized returns.” Plaintiffs’ expert also
proffers evidence that the Fund exhibited a negative Alpha, meaning that Davis’ services did not
positively contribute to the Fund’s performance, prior to the Relevant Period. Plaintiffs point to
evidence that some of the Subadvised Fund Advisers may have terminated Davis’ sub-advisory
contracts due to poor performance, which is relevant because the Subadvised Funds employed
the same investment strategy as the Fund. Although Defendants point to positive evidence
concerning the Fund’s performance, Plaintiffs have proffered sufficient facts to enable a rational
factfinder to conclude that Davis’ performance was below standard to at least some degree, Cf.
Kasilag, 2016 WL 1394347, at *16. Plaintiffs have not, however, proffered evidence that the
Fund’s deviation from its benchmark or negative Alpha was particularly dramatic or unusual,
and this factor does not strongly favor liability even when all reasonable inferences are drawn in

Plaintiffs’ favor.

Profitability

Plaintiffs also point towards Davis’ profitability as a factor in favor of liability.
The parties generally agree that, within the Relevant Period, Davis’ operating profits derived
from its management of the Fund were annually between $66.3 million and $82.6 million, with a

profit margin ranging from 73.33% to 81.43%, and that Davis would have generated between

 

2 Defendants contend that Plaintiffs’ statistics are misleading because they reflect expenses

peculiar to a small subset of Fund shareholders who own Class A shares, are not enrolled
in @ wrap program, and held their shares for less than a year. (Def. 56.1 Resp. { 63.)

IN RE Davis MSI_pocx se VERSION MAY 30, 2019 - ~ 31 -
10

1]

12

13

15

16

17

19

20

- Case. 1:14-cv-04318-LTS-HBP Document 164 Filed 07/02/19 Page 32 of 34
FILED UNDER SEAL PENDING PARTY REVIEW

$32.2 million and $52.5 million in profits annually if Davis had billed the Fund at the sub-
advisory rate, Defendant cautions that the 1940 Act was not intended to enable courts to set fees
nor was it designed to impose a cost-plus-style billing regime. See Gartenberg, 694 F.2d at 928.
As explained below, Plaintiffs have not proffered evidence to demonstrate that, when viewed
holistically in the context of the other Gartenberg factors, Davis’ profits were out of proportion
to the services rendered. See Schuyt v. Rowe Price Prime Reserve Fund, Inc., 663 F. Supp. 962,
989 n.77 (S.D.N.Y.), aff'd, 835 F.2d 45 (2d Cir. 1987) (finding that a profit margin of 77.3%
was not excessive, but noting that it could be depending on other factors, such as the quality of

the services or the strength of the board’s process).
Impact of the Gartenberg Factors

Having considered all the relevant Gartenberg factors, in light of the substantial
deference owed to the Board based on its strong Section 15(c} process, the Court concludes that
Plaintiffs have failed to proffer sufficient facts to permit a rational trier of fact to find that Davis
breached its Section 36(b) fiduciary duties. Plaintiffs have not demonstrated that the fees Davis
charged to the Fund were beyond the range charged by comparable funds, leaving the Court to
consider only the factors of performance and profitability.27 That Davis could have still made a
profit had it charged the Fund less, where the aggregate fees that it charged fell within the range
paid by comparable funds, is insufficient to support a breach of fiduciary duty claim, and finding
a violation on this record would effectively amount to imposing a billing regime. See

Gartenberg, 694 F.2d at 928. Underperformance alone is also insufficient to support a breach of

 

23 Plaintiffs have not proffered any argument as to the remaining Gartenberg factors. These
factors thus do not support Plaintiffs’ claim of breach of fiduciary duty.

IN RE Davis MSJ.pocx VERSION MAY 30, 2019 oo Ls 32...
10

Il

12

13

Case. 1:14-cv-04318-LTS-HBP Document 164 Filed 07/02/19 Page 33 of 34

FILED UNDER SEAL PENDING PARTY REVIEW

fiduciary duty claim, and imposing liability based on profits during periods of poor performance,
which Plaintiffs have not established was particularly marked, would similarly put the Court in
the position of setting fees in a performance-based billing regime. See Amron y. Morgan

Stanley Inv. Advisers Inc., 464 F.3d 338, 344 (2d Cir. 2006) (“{U|nderperformance alone [is]

 

insufficient to prove that an investment adviser’s fees are excessive.” (internal quotation marks

and citation omitted)).

Here, the Board followed a conscientious IAA approval process, warranting
substantial deference to its decision, and relevant comparator funds charge similar fees. See
Schuyt, 663 F. Supp. at 979, 988-89 (77.3% profit margin was not excessive enough to support a
positive finding on profitability); see also Pirundini, 2019 WL 1254817, at *3 (2d Cir. 2019)
(dismissing case where plaintiff made at least some showing with respect to three Gartenberg
factors, but did not make sufficient allegations of comparable funds). Furthermore, Plaintiffs
have not proffered sufficient evidence to support a rational conclusion that Davis’ performance
was so deficient and its profits so great that its fees were disproportionate to its services.
Accordingly, Plaintiffs have failed to raise a genuine issue of material fact as to whether the fees
paid by the Fund were outside of the range that could have been produced through arm’s-length

bargaining.

 

“4 The Schuyt court noted that its holding was not based only on the magnitude of the profit

margin and explained that a similar margin could be excessive in other circumstances,
such as if the quality of the services was poor or if the board was less qualified. Id. at
989 n.77. Here, as explained above, significant countervailing factors, including the
evidence that the total fees were within the range of comparable funds and the lack of
evidence that the Fund’s underperformance was drastic, preclude liability based on a
profit margin similar to the 77.3% at issue in Schuyt.

IN RE DAViS MSJ. DOCK VERSION MAY 30, 2019 33

 
10
I]
12
13
14
i)
16

‘Case:1:14-cv-04318-LTS-HBP Document 164 Filed 07/02/19 Page 34 of 34

FILED UNDER SEAL PENDING PARTY REVIEW

CONCLUSION

For the foregoing reasons, Defendants’ motion for summary judgment dismissing
Plaintiffs’ complaint is granted. Defendants’ motion to preclude is granted in part and denied in

part and Plaintiffs’ motion to preclude is denied.

The Clerk of Court is respectfully requested to enter judgment dismissing the

complaint and to close the case.

Docket Entry Nos. 102, 118, and 133 are resolved.

SO ORDERED,

Dated: New York, New York
May 30, 2019

/s/ Laura Taylor Swain

LAURA TAYLOR SWAIN
United States District Judge

IN RE Davis MSJ.DOCX VERSION MAY 30, 2019 34

 
